Blue Spa Incorporated 26/F Building A, Times Plaza 20 Zongfu Road Chengdu 610016, China VIA EDGAR January 6, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549-4631 Attention:Edward M. Kelly Dear Mr. Kelly: Re: Blue Spa Incorporated (the “Company”) Registration Statement on Form S-1 Filed:December 15, 2011 File No. 333-169331 Pursuant to the provisions of Rule 461 of Regulation C of the Securities Act of 1933, the Company requests an accelerated review of its Form S-1 Registration Statement for an effective date of Tuesday, January 10, 2012 at 5:00 p.m. (EST), or as soon thereafter as practicable. The Company is aware that the filing with the Commission may not be relied upon in any degree to indicate that the registration statement is true, complete or accurate. Please be advised that the Company has not distributed any preliminary prospectus and the Company is in compliance with Rule 15c2-8 of the Securities Exchange Act of 1934. Further, no other documents, reports or memoranda have been prepared for external use by the Company. The Company acknowledges that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Page - 1 Finally, the Company is also aware of its respective responsibilities under the Securities Act of 1933 and the Securities Exchange Act of 1934 as they relate to the proposed public offering of the securities specified in the registration statement. Thank you for your co-operation. Sincerely, Blue Spa Incorporated Per:/s/ Law Yua Yua Law Yua Yua Director, President (Chief Executive Officer), Principal Financial Officer, and Principal Accounting Officer Page - 2
